— Rose, J.
Respondents are the married parents of six children (born in 2003, 2004, 2005, 2006, 2007 and 2010). In 2008, the five oldest children were adjudicated to be neglected by respondents and placed in the custody of petitioner. In 2011, following a permanency hearing, Family Court modified their permanency planning goal from reunification with respondents to adoption, giving rise to these appeals.
In 2012, Family Court issued an order adjudicating the five older children to be permanently neglected, terminating respondents’ parental rights and suspending the judgment for 12 months. The 2012 order also approved a revised permanency plan of reunification with respondents, pending respondents’ compliance with the terms of the suspended judgment. In view of this subsequent order, the issues asserted on appeal regard-
*1003ing the 2011 permanency hearing order are now moot (see Matter of Andrew L., 64 AD3d 915, 918 [2009]; see also Matter of Brendan N. [Arthur N.], 79 AD3d 1175, 1177 [2010], lv denied 16 NY3d 735 [2011]; Matter of Haylee RR., 56 AD3d 968, 968 [2008]), and we are unpersuaded that the exception to the mootness doctrine is applicable here (see Matter of Destiny HH., 63 AD3d 1230, 1231 [2009], lv denied 13 NY3d 706 [2009]; Matter of Brenden O., 13 AD3d 779, 800 [2004]).
Mercure, J.E, Kavanagh, McCarthy and Egan Jr., JJ, concur. Ordered that the appeals are dismissed, as moot, without costs.